Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2005

Amer States Ins Co v. Hoden
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3245




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Amer States Ins Co v. Hoden" (2005). 2005 Decisions. Paper 762.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/762


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      No: 04-3245

                   AMERICAN STATES INSURANCE COMPANY

                                              v.

  ROBERT N. HODEN; DIANE S. HODEN, Co-Administrators of the Estate of Eric
                          Hoden, Deceased,

                                                         Appellants


                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                District No. 03-cv-00110
                     District Judge: Honorable Sean J. McLaughlin

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 14, 2005

                    Before: Sloviter, McKee, & Weis Circuit Judges

                              Opinion Filed August 1, 2005

McKee, Circuit Judge.

      Robert N. Hoden and Diane S. Hoden, co-administrators of the estate of Eric

Hoden, appeal the order of the District Court granting American States Insurance

Company’s (“SAFECO”) motion for summary judgment in the action it brought for

declaratory relief to determine the scope of coverage under a disputed insurance policy.
The District Court ruled that Eric Holden was not an intended insured under that policy

SAFECO. For the reasons that follow, we will affirm.

       Since we write primarily for the parties who are familiar with this dispute, we need

not set forth the factual or procedural details except insofar as may be helpful to our brief

discussion.

       The District Court rejected the Hoden’s claim that Robert Hoden is individually

insured and instead concluded as a matter of law that the intended insured under

SAFECO’s policy is “‘Robert N. Hoden and Mark Hoden d/b/a/ Hoden Electric’”

[brackets in original]. App. at 16.

       Our review of the District Court’s grant of summary judgment is plenary. Celotex

Corp. V. Catrett, 44 U.S. 317, 322 (1986). “Summary judgment is appropriate when there

are no issues of material fact...and the moving party is entitled to judgment as a matter of

law.” W.B. v. Matula, 67 F.3d 484, 493 (3d Cir. 1995). Diversity jurisdiction was

established under 28 U.S.C. §1332, and the parties agree that Pennsylvania law governs

this dispute.

       In its comprehensive and thorough Memorandum Opinion dated July 27, 2004, the

District Court explained its conclusion that Eric Hoden was not an intended insured under

the disputed insurance policy. We can add little to the District Court’s discussion, and we




                                              2
will therefore affirm substantially for the reasons set forth by the District Court in its

Memorandum Opinion.

       We do note, however, that the Hoden’s argue on appeal that the District Court

erred in considering extrinsic evidence as there is no ambiguity in the insurance policy.

Appellants’ Br. at 7 (“Absent an ambiguity, the court should not have considered extrinsic

evidence . . . .”). However, we need not respond to that contention in detail because it is

clear from the Memorandum Opinion that, although the court discussed extrinsic

evidence, it relied upon the text of the policy in reaching its holding. Extrinsic evidence

such as the insurance application and the insurance agent’s statements merely confirmed

the result the court reached based upon the policy itself. The court explained,

               “[t]hat the various business auto coverage endorsements,
              including the UIM endorsement, are part of one general
              policy with Hoden Electric as the named insured is confirmed
              by the Declarations Page. . . . Taken as a whole, the policy
              suggests that the partnership’s commercial auto coverage is
              generally outlined under the Business Auto Coverage Form,
              but tailored (i.e. modified) to conform with the requirements
              of Pennsylvania law in the various Endorsements.”

App. at A14-A15.

       Then, after discussing the “reasonable expectation of the insured,” App. at A15,

the court stated: “There is no evidence in this record to suggest that, . . . the Hodens

sought individual coverage for Robert Hoden, either with respect to UIM insurance or any

other aspect of the business auto coverage.” Id. We agree.


                                               3
      Accordingly, we will affirm the Order of the District Court dated July 27, 2004,

granting summary judgment to SAFECO.




                                           4